DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because Figs. 3-7 are too faint (i.e. grayscale) for publication or reproduction. Each of the figures mentioned above need to be replaced with black and white drawings. See MPEP §608.02(VII)(B)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "140" and "164" have both been used to designate “finish portion” ([0025-0028])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 5, Ln. 1-2, the phrase in each instance, “…about…” which is a relative term, and renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 6, Ln. 1, the phrase in each instance, “…substantially…” which is a relative term, and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 7, Ln. 1, the phrase in each instance, “…substantially…” which is a relative term, and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 9, Ln. 2, the phrase, “…can…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation(s) following the term “can” are required or optional. For examination purposes, the recitation following the term “can” are considered to be optional limitations. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (US 5215204; hereinafter Beck).
Regarding claim 1, Beck discloses a closure embodiment (10; as shown in Figs. 1-5 – for sealing contents within an interior of a container (12)), the closure comprising:
a closure portion (14 and 22) for threadably engaging with a finish portion (i.e. corresponding threads (28)) of the container;
a tamper evidence band (16) for engaging with the finish portion (as shown in Beck Figs. 1-4);
an anchor (40) for keeping the closure portion attached to the tamper evidence band (as shown in Beck Fig. 2);
and a split portion (as shown in Beck Fig. 2) for allowing the tamper evidence band to separate from the finish portion (Beck Col. 3 Ln. 11 – Col. 4 Ln. 45).
Regarding claim 2, Beck further discloses wherein the split portion comprises a separation (36) that extends along a segment of the tamper evidence band (see Beck Fig. 2).
Regarding claim 3, Beck further discloses wherein the separation leaves the tamper evidence band connected to the anchor by way of a thin bridge (18; see Beck Fig. 2).
Regarding claim 4, Beck further discloses wherein the separation has a length along the tamper evidence band (see Beck Fig. 2).
Regarding claim 8, Beck further discloses wherein a thin bridge cooperates with the anchor to keep the closure portion attached to the tamper evidence band (see Beck Figs. 2-4).
Regarding claim 9, Beck further discloses wherein the thin bridge has a length and a thickness that affect the ease with which an end-user can tilt the closure portion away from the finish portion to access contents within the container (see Beck Fig. 1).
Regarding claim 10, Beck further discloses wherein the thin bridge operates to keep the tamper evidence band attached to the closure portion when the closure is pulled with enough force to break the split portion (see Beck Figs. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck.
Regarding claim 5, Beck as above further teaches all the structural limitations as set forth in claim 1, except for wherein the separation has a length ranging between about 3.0 mm and about 10.0 mm. 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the separation have a length ranging between about 3.0 mm and about 10.0 mm to adjust the attachment features or properties of the split portion to the tamper-evidence band, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(A)
Regarding claim 6, Beck as above further teaches all the structural limitations as set forth in claim 1, except for wherein the separation has a length of substantially 4.0 mm. 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the separation have a length of substantially 4.0 mm to adjust the attachment features or properties of the split portion to the tamper-evidence band, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(B)
Regarding claim 7, Beck as above further teaches all the structural limitations as set forth in claim 1, except for wherein the separation has a length of substantially 7.0 mm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the separation have a length of substantially 7.0 mm to adjust the attachment features or properties of the split portion to the tamper-evidence band, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(B)

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (as applied claims 1 and 8 above) in view of Hayes (US 5080246; hereinafter Hayes).
Regarding claim 11, Beck as above further teaches all the structural limitations as set forth in claims 1 and 8 (respectively), except for wherein the tamper evidence band includes a thin portion, a line of perforations, or other suitable device that facilitates the tamper evidence band snapping and separating into a single strip of plastic when the closure portion is pulled from the container.
	Hayes is in the same field of endeavor as the claimed invention and Beck, which is a tamper-evident closure. Hayes teaches a closure (11) for sealing contents within an interior of a container (10), the closure comprising: a closure portion (12 and 14) for threadably engaging with a finish portion of the container; a tamper evidence band (22) for engaging with the finish portion and wherein the tamper evidence band includes a thin portion (43) that facilitates the tamper evidence band snapping and separating into a single strip of plastic when the closure portion is pulled from the container (Hayes Col. 3 Ln. 13 – Col. 5 Ln. 46 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tamper evidence band (of Beck) with a similar thin portion (as taught by Hayes) to make the overall molding process of the closure much easier and also allows the user to easily open the closure due to “…the band and hoop rupture across their width so that they can be removed upwardly past the locking bead, but they also "spring open" to a significantly wider diameter, from a closed loop to an open or "C" shape, thereby making the opening much more evident…” (see Hayes Col. 2 Ln. 28 – 33).
Regarding claim 12, modified Beck as above further teaches wherein the strip of plastic remains attached to the closure portion by the anchor and the thin bridge (see Hayes Fig. 5).
Regarding claim 13, modified Beck as above further teaches wherein the strip of plastic provides an observational indication that the closure has been unsealed from the finish portion after having been installed by a manufacturer.
Regarding claim 14, modified Beck as above further teaches a method for unsealing contents within an interior of a container, comprising: 
disengaging a closure portion from a finish portion of the container; 
breaking thin connections between the closure portion and a tamper evidence band; and 
tilting the closure portion away from the finish portion.
Regarding claim 15, modified Beck as above further teaches comprising pulling the closure portion away from the finish portion with enough force to break a split portion comprising the tamper evidence band.
Regarding claim 16, modified Beck as above further teaches comprising separating the tamper evidence band and the closure portion from the finish portion.
Regarding claim 17, modified Beck as above further teaches wherein pulling includes exerting enough force to tear a thin portion comprising the tamper evidence band.
Regarding claim 18, modified Beck as above further teaches wherein disengaging includes twisting the closure portion to disengage threads of the closure portion with threads comprising the finish portion.
Regarding claim 19, modified Beck as above further teaches wherein breaking the thin connections includes partially separating the closure portion from the tamper evidence band while an anchor keeps the tamper evidence band attached to the closure portion.
Regarding claim 20, modified Beck as above further teaches wherein tilting the closure portion includes flexing a thin bridge disposed between the anchor and the tamper evidence band.
Furthermore, modified Beck as above further teaches all limitations as set forth in claims 1-20 (respectively), therefore a person having ordinary skill in the art given the given the element of the claimed invention as taught in the prior art of record, would have been reasonably apprised of how to unseal contents within an interior of a container. Additionally, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes a device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process or method. See MPEP §2112.02



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736